                                           Case 3:20-cv-01443-RS Document 9 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                         SHANE EDWARD GALLAGHER,
                                   7                                                   Case No. 20-cv-01443-RS (PR)
                                                       Plaintiff,
                                   8
                                                 v.                                    ORDER OF DISMISSAL
                                   9
                                         CARLOS BOLANOS, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not complied with the Court’s instructions to file an amended
                                  14   complaint. Accordingly, this federal civil rights action is DISMISSED (without prejudice)
                                  15   for failing to comply with the Court’s order and for failing to prosecute, see Federal Rule
                                  16   of Civil Procedure 41(b). Plaintiff’s motion for an extension of time is DENIED. (Dkt.
                                  17   No. 8.)
                                  18          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  19   Any motion to reopen must contain an amended complaint that complies in all respects
                                  20   with the order dismissing the complaint with leave to amend. The amended complaint also
                                  21   must appear on this Court’s form. The Clerk shall terminate all pending motions, enter
                                  22   judgment in favor of defendants, and close the file.
                                  23          IT IS SO ORDERED.
                                  24                 10 2020
                                       Dated: August ___,
                                                                                        _________________________
                                  25
                                                                                            RICHARD SEEBORG
                                  26                                                      United States District Judge
                                  27

                                  28
